
	
		I
		112th CONGRESS
		2d Session
		H. R. 3846
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2012
			Mr. Blumenauer
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish a National Commission for Independent
		  Redistricting to prepare Congressional redistricting plans for all States and
		  to require Congressional redistricting in a State to be conducted in accordance
		  with the Commission plan for the State.
	
	
		1.Short title, finding of
			 constitutional authority
			(a)Short
			 TitleThis Act may be cited as the National Commission for Independent Redistricting Act of
			 2012.
			(b)FindingCongress
			 finds that it has the authority to establish the terms and conditions in
			 carrying out Congressional redistricting after an apportionment of Members of
			 the House of Representatives because—
				(1)the authority
			 granted to Congress under article I, section 4 of the Constitution of the
			 United States gives Congress the power to enact laws governing the time, place,
			 and manner of elections for Members of the House of Representatives; and
				(2)the authority
			 granted to Congress under section 5 of the 14th Amendment to the Constitution
			 gives Congress the power to enact laws to enforce section 2 of such amendment,
			 which requires Representatives to be apportioned among the several States
			 according to their number.
				INational
			 commission for independent redistricting
			101.Establishment
			 of commissionThere is
			 established in the legislative branch with respect to each regular decennial
			 census (beginning with the regular decennial census conducted during 2020) a
			 commission to be known as the National Commission for Independent
			 Redistricting (hereafter in this Act referred to as the
			 Commission).
			102.Preparation and
			 Submission of State Redistricting Plans
				(a)Preparation of
			 Congressional Redistricting Plan for Each State
					(1)In
			 generalNot later than 2
			 years after receiving the statement of the number of Representatives to which
			 each State is entitled, as transmitted to the Commission by the President under
			 section 22(a) of the Act entitled An Act to provide for the fifteenth
			 and subsequent decennial censuses and to provide for an apportionment of
			 Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(a)),
			 as amended by subsection (d), the Commission shall establish and approve a
			 Congressional redistricting plan for each State that contains—
						(A)a map showing each
			 Congressional district established under the plan for the State, consistent
			 with the criteria described in paragraph (2);
						(B)a detailed
			 statement of the findings and conclusions of the Commission and the reasons why
			 the adoption of the plan will best serve the public interest; and
						(C)the assumptions,
			 scenarios, and alternatives considered in reaching such findings and
			 conclusions.
						(2)Criteria
			 consideredThe Commission shall develop the redistricting plan
			 for a State in accordance with the following criteria:
						(A)Adherence to the
			 one person, one vote standard and other requirements imposed
			 under the Constitution of the United States.
						(B)To the greatest
			 extent mathematically possible, ensuring that the population of each
			 Congressional district in the State does not vary from the population of any
			 other Congressional district in the State (as determined on the basis of the
			 total count of persons of the most recent decennial census conducted by the
			 Bureau of the Census).
						(C)Consistency with
			 any applicable requirements of the Voting Rights Act of 1965 and other Federal
			 laws.
						(D)To the greatest
			 extent practicable, the maintenance of the geographic continuity of the
			 political subdivisions of the State which are included in the same
			 Congressional district, in the following order of priority:
							(i)The
			 continuity of counties or parishes.
							(ii)The
			 continuity of municipalities.
							(iii)The continuity
			 of neighborhoods (as determined on the basis of census tracts or other relevant
			 information).
							(E)To the greatest
			 extent practicable and consistent with the criteria set forth above,
			 encouraging the geographical compactness of districts so that nearby population
			 areas are not bypassed for more distant population areas (in accordance with
			 such standards as the Commission may establish).
						(F)Ensuring that
			 districts are contiguous (except to the extent necessary to include any area
			 which is surrounded by a body of water).
						(3)Factors
			 prohibited from considerationIn developing the redistricting
			 plan for a State, the Commission may not take into consideration any of the
			 following factors, except to the extent necessary to comply with the Voting
			 Rights Act of 1965:
						(A)The voting history
			 of the population of a Congressional district, except that the commission may
			 take such history into consideration to the extent necessary to comply with any
			 law of the State which requires the establishment of competitive Congressional
			 districts.
						(B)The political
			 party affiliation of the population of a district.
						(C)The residence of
			 incumbent Members of the House of Representatives, or of potential candidates
			 for the House of Representatives, in the State.
						(b)Development and
			 approval of plans through transparent processIn accordance with section 104, the
			 Commission shall develop interim redistricting plans for a State, and shall
			 develop and approve a final redistricting plan for a State, through a
			 transparent process that takes into account public comments.
				(c)Approval of
			 planThe Commission may not approve a redistricting plan for a
			 State under this section unless the plan is approved by not fewer than 8 of its
			 members.
				(d)Requiring
			 President To Transmit Statement of Number of Representatives for
			 StatesSection 22(a) of the
			 Act entitled An Act to provide for the fifteenth and subsequent
			 decennial censuses and to provide for an apportionment of Representatives in
			 Congress, approved June 18, 1929 (2 U.S.C. 2a(a)), is amended by
			 striking to the Congress and inserting to the Congress
			 and to the National Commission for Independent Redistricting established with
			 respect to the decennial census involved.
				103.Membership
				(a)Appointment
					(1)In
			 generalThe Commission shall be composed of 14 members, of whom
			 no more than 7 may be members of or affiliated with the same political party,
			 who are appointed as follows:
						(A)The Speaker of the
			 House of Representatives shall appoint 4 members.
						(B)The minority
			 leader of the House of Representatives shall appoint 4 members.
						(C)The majority
			 leader of the Senate shall appoint 3 members.
						(D)The minority
			 leader of the Senate shall appoint 3 members.
						(2)QualificationsMembers
			 of the Commission shall be appointed on the basis of relevant experience,
			 integrity, impartiality, and good judgment and members, subject to the
			 following:
						(A)An individual may
			 not be appointed as a Member if, at the time of appointment, the individual is
			 elected or appointed officer or employee of the Federal Government.
						(B)An individual who is appointed as a Member
			 shall certify in writing, under penalty of perjury, to each of the officers
			 referred to in paragraph (1) that the individual shall not seek election or
			 appointment to any public office until the expiration of the 3-year period
			 which begins on the date the Commission terminates.
						(3)DeadlineMembers
			 of the Commission shall be appointed by not later than October 1 of the year in
			 which the regular decennial census is conducted.
					(b)Co-ChairsThe Co-Chairs of the Commission shall be
			 elected from among the members of the Commission. The Co-Chairs may not be
			 members or affiliated with the same political party.
				(c)Term of Service;
			 VacanciesEach Member shall
			 be appointed for the life of the Commission. A vacancy in the Commission shall
			 be filled in the manner in which the original appointment was made, but shall
			 be filled not later than 14 days after the vacancy occurs.
				(d)Compensation:
			 Travel ExpensesMembers shall
			 each be paid at a rate not to exceed the rate of basic pay for level IV of the
			 Executive Schedule for each day (including travel time) during which they are
			 engaged in the actual performance of duties vested in the Commission. Each
			 Member shall receive travel expenses, including per diem in lieu of
			 subsistence, in accordance with applicable provisions under subchapter I of
			 chapter 57 of title 5, United States Code.
				(e)Administration
					(1)Authority to
			 establish rules and regulationsThe Co-Chairs, in consultation
			 with the other members of the Commission, shall establish rules and regulations
			 for the conduct of Commission business, if such rules and regulations are not
			 inconsistent with this section or other applicable law.
					(2)QuorumNot
			 fewer than 9 members of the Commission shall constitute a quorum for purposes
			 of voting, meeting, and holding hearings.
					(3)Meetings
						(A)Initial
			 meetingNot later than 30 days after all of the Commission’s
			 members have been appointed, the Commission shall hold its first
			 meeting.
						(B)Subsequent
			 meetingsAfter the first meeting, the Commission shall meet upon
			 the call of the Co-Chairs.
						104.Transparency
				(a)Open meetings
			 and hearingsEach meeting and
			 hearing held by the Commission shall be open to the public, and a notice of the
			 date, time, and location of the meeting and hearing shall be posted on the
			 Internet site established and operated under subsection (c).
				(b)Development and
			 approval of plans through participation of public
					(1)Outreach to
			 publicThe Commission shall
			 establish a public outreach program to notify members of the public of the work
			 about the Commission and to encourage to the greatest extent practicable the
			 participation of the public in the development and review of redistricting
			 plans. Under such program, the Commission shall solicit comments from the
			 public for each proposed redistricting plan for a State it develops, and shall
			 take such comments into consideration prior to developing any subsequent
			 plan.
					(2)Final
			 planThe Commission may not vote on a final redistricting plan
			 for a State until the expiration of the 14-day period which begins on the date
			 the Commission first makes the plan available for public comment.
					(c)Internet
					(1)EstablishmentNot
			 later than 30 days after all of the Commission’s members have been appointed,
			 the Commission shall establish and operate an Internet site through which
			 members of the public may obtain the information described in paragraph (2) and
			 may submit comments to the Commission regarding any of the information posted
			 on the site.
					(2)ContentsOn
			 the Internet site established under paragraph (1), the Commission shall post
			 and continuously updated the following information:
						(A)A complete and current schedule of
			 Commission events (including all meetings, hearings, and forums) and dates
			 relevant to the development and adoption of redistricting plans (including
			 periods for members of the public to submit comments on plans).
						(B)Each redistricting
			 plan proposed by the Commission, including a map of each Congressional district
			 under the plan and a Statewide map showing each Congressional district in a
			 State under the plan.
						(C)The most recent
			 available information from the Bureau of the Census on voting-age population,
			 voter registration, and voting results in the State, including precinct-level
			 and census tract-level data with respect to such information, as well as
			 detailed maps reflecting such information.
						(D)The records of the
			 Commission which pertain to the development and adoption of redistricting
			 plans, including recorded votes taken on the approval of a plan and any
			 minority or dissenting opinions written with respect to the approval or
			 rejection of a plan.
						(E)Not later than 14
			 days prior to the date of any meeting or hearing of the Commission, a notice of
			 the date, time, and location of the meeting or hearing.
						(F)Not later than 7
			 days prior to the date of any meeting of the Commission, the agenda for the
			 meeting.
						(G)Not later than 7
			 days after the conclusion of any hearing conducted by the Commission, a
			 transcription and video recording of the hearing.
						(H)Such other
			 information as the Commission is required to make publicly available under
			 applicable law, and any other information the Commission may choose to make
			 publicly available subject to applicable law.
						105.Staff of
			 commission
				(a)Appointment of
			 staff
					(1)Shared
			 StaffThe Co-Chairs shall jointly appoint an individual to serve
			 as staff director of the Commission, and may also jointly appoint such other
			 personnel as may be necessary to enable the Commission to carry out its
			 functions.
					(2)Additional staff
			 for Commission membersEach member of the Commission may appoint
			 up to 5 additional staff for the Commission.
					(3)Coverage under
			 Congressional Accountability Act of 1995Any individual appointed to the staff of
			 the Commission under this subsection shall be considered a covered employee,
			 and the Commission shall be considered an employing office, for purposes of the
			 Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.).
					(b)Inapplicability
			 of Certain Civil Service LawsThe staff director and other
			 personnel of the Commission may be appointed without regard to the provisions
			 of title 5, United States Code, governing appointments in the competitive
			 service, and may be paid without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of that title relating to classification and
			 General Schedule pay rates, except that no individual appointed under the
			 authority of this section may receive pay in excess of the annual rate of basic
			 pay for GS–15 of the General Schedule.
				(c)Staff of Federal
			 AgenciesUpon the request of the Co-Chairs of the Commission, the
			 head of any Federal department or agency may detail, without reimbursement, any
			 of the personnel of that department or agency to the Commission to assist in
			 carrying out its duties under this title.
				106.Powers of
			 commission
				(a)Hearings and
			 SessionsThe Commission may, for the purpose of carrying out this
			 Act, hold hearings, sit and act at times and places, take testimony, and
			 receive evidence as the Commission considers appropriate.
				(b)Powers of
			 Members and AgentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take by this section.
				(c)Obtaining
			 Official DataThe Commission may secure directly from any agency
			 of the United States information necessary to enable it to carry out this Act.
			 Upon the request of the Chair of the Commission, the head of that department or
			 agency shall furnish that information to the Commission.
				(d)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
				(e)Administrative
			 Support ServicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission, on a
			 reimbursable basis, the administrative support services necessary for the
			 Commission to carry out its responsibilities under this Act.
				107.Compliance with
			 ethics guidelines
				(a)Compliance with
			 Code of Conduct of House of RepresentativesEach member and staff
			 of the Commission shall certify in writing to each of the individuals referred
			 to in section 103(a)(1), under penalty of perjury, that the member or staff
			 agrees to follow rule XXIII of the Rules of the House of Representatives (known
			 as the Code of Conduct).
				(b)Reports under
			 Ethics in Government Act of 1978Notwithstanding any other provision of law,
			 for purposes of title I of the Ethics in Government Act of 1978 (5 U.S.C.
			 App.), each member and staff of the Commission—
					(1)shall be deemed to
			 be an officer or employee of the Congress (as defined in section 109(13) of
			 such title); and
					(2)shall file any
			 report required to be filed by such member or such staff (including by virtue
			 of the application of paragraph (1)) under title I of the Ethics in Government
			 Act of 1978 (5 U.S.C. App.) with the Clerk of the House of
			 Representatives.
					108.TerminationThe Commission shall terminate 90 days after
			 the date of enactment of the Commission plan.
			109.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 title.
			IIRequirements for
			 congressional redistricting
			201.Requiring
			 redistricting to be conducted through approved state plans of
			 commission
				(a)Enactment of
			 Legislation by CongressAfter
			 the Commission has approved a redistricting plan under title I for all States,
			 the Commission shall prepare and submit to Congress and the President a bill
			 (hereafter in this title referred to as the Commission bill),
			 the matter following the enacting clause of which consists of only the
			 following: That notwithstanding any other provision of law, each State
			 shall carry out any congressional redistricting required after the regular
			 decennial census conducted in ___ only in accordance with the redistricting
			 plan which was approved for the State with respect to that census by the
			 National Commission for Independent Redistricting., with the blank
			 filled in with the year in which the decennial census was conducted.
				(b)Existing
			 districts unchanged until enactment of commission billUntil the
			 Commission bill is enacted, the congressional districts in each State shall
			 remain in effect.
				(c)Conforming
			 AmendmentSection 22(c) of the Act entitled An Act to
			 provide for the fifteenth and subsequent decennial censuses and to provide for
			 an apportionment of Representatives in Congress, approved June 18, 1929
			 (2 U.S.C. 2a(c)), is amended by striking in the manner provided by the
			 law thereof and inserting: in the manner provided by the
			 National Commission for Independent Redistricting Act of 2011.
				202.Expedited
			 consideration of commission bill by congress
				(a)Introduction of
			 commission billUpon receipt by Congress, the Commission bill
			 shall be introduced within 30 days in the Senate and in the House of
			 Representatives by the majority leader of each House of Congress, for himself,
			 the minority leader of each House of Congress, for himself, or any member of
			 the House designated by the majority leader or minority leader. If the
			 Commission bill is not introduced in accordance with the preceding sentence in
			 either House of Congress, then any Member of that House may introduce the
			 Commission bill on any day thereafter. Upon introduction, the Commission bill
			 shall be referred to the appropriate committees under subsection (b).
				(b)Committee
			 considerationA Commission bill introduced in either House of
			 Congress shall be jointly referred to the committee or committees of
			 jurisdiction, which shall report the bill without any revision and with a
			 favorable recommendation, an unfavorable recommendation, or without
			 recommendation, not later than 7 calendar days after the date of introduction
			 of the bill in that House, or the first day thereafter on which that House is
			 in session. If any committee fails to report the bill within that period, that
			 committee shall be automatically discharged from consideration of the bill, and
			 the bill shall be placed on the appropriate calendar.
				(c)Fast track
			 consideration in house of representatives
					(1)Proceeding to
			 considerationIt shall be in order, not later than 2 days of
			 session after the date on which a Commission bill is reported or discharged
			 from all committees to which it was referred, for the majority leader of the
			 House of Representatives or the majority leader’s designee, to move to proceed
			 to the consideration of the Commission bill. It shall also be in order for any
			 Member of the House of Representatives to move to proceed to the consideration
			 of the Commission bill at any time after the conclusion of such 2-day period.
			 All points of order against the motion are waived. Such a motion shall not be
			 in order after the House has disposed of a motion to proceed on the Commission
			 bill. The previous question shall be considered as ordered on the motion to its
			 adoption without intervening motion. The motion shall not be debatable. A
			 motion to reconsider the vote by which the motion is disposed of shall not be
			 in order.
					(2)ConsiderationThe
			 Commission bill shall be considered as read. All points of order against the
			 Commission bill and against its consideration are waived. The previous question
			 shall be considered as ordered on the Commission bill to its passage without
			 intervening motion except 2 hours of debate equally divided and controlled by
			 the proponent and an opponent, and any motion to limit debate. A motion to
			 reconsider the vote on passage of the Commission bill shall not be in
			 order.
					(3)AppealsAppeals
			 from decisions of the chair relating to the application of the Rules of the
			 House of Representatives to the procedure relating to a Commission bill shall
			 be decided without debate.
					(4)Application of
			 house rulesExcept to the extent specifically provided in
			 paragraph (1), consideration of a Commission bill shall be governed by the
			 Rules of the House of Representatives. It shall not be in order in the House of
			 Representatives to consider any Commission bill introduced pursuant to the
			 provisions of this subsection under a suspension of the rules pursuant to
			 Clause 1 of House Rule XV, or under a special rule reported by the Committee on
			 Rules.
					(5)No
			 amendmentsNo amendment to the Commission bill shall be in order
			 in the House of Representatives.
					(6)Vote on
			 passageImmediately following the conclusion of consideration of
			 the Commission bill, the vote on passage of the Commission bill shall occur
			 without any intervening action or motion. If the Commission bill is passed, the
			 Clerk of the House of Representatives shall cause the bill to be transmitted to
			 the Senate before the close of the next day of session of the House.
					(d)Fast track
			 consideration in senate
					(1)In
			 generalNotwithstanding Rule XXII of the Standing Rules of the
			 Senate, it is in order, not later than 2 days of session after the date on
			 which a Commission bill is reported or discharged from all committees to which
			 it was referred, for the majority leader of the Senate or the majority leader’s
			 designee to move to proceed to the consideration of the Commission bill. It
			 shall also be in order for any Member of the Senate to move to proceed to the
			 consideration of the Commission bill at any time after the conclusion of such
			 2-day period. A motion to proceed is in order even though a previous motion to
			 the same effect has been disagreed to. All points of order against the motion
			 to proceed to the Commission bill are waived. The motion to proceed is not
			 debatable. The motion is not subject to a motion to postpone. A motion to
			 reconsider the vote by which the motion is agreed to or disagreed to shall not
			 be in order. If a motion to proceed to the consideration of the Commission bill
			 is agreed to, the Commission bill shall remain the unfinished business until
			 disposed of.
					(2)DebateAll
			 points of order against the Commission bill and against consideration of the
			 Commission bill are waived. Consideration of the Commission bill and of all
			 debatable motions and appeals in connection therewith shall not exceed a total
			 of 100 hours. Debate shall be divided equally between the majority and minority
			 leaders or their designees. A motion further to limit debate on the Commission
			 bill is in order and is not debatable. Any debatable motion or appeal is
			 debatable for not to exceed 1 hour, to be divided equally between those
			 favoring and those opposing the motion or appeal. All time used for
			 consideration of the Commission bill, including time used for quorum calls and
			 voting, shall be counted against the total 100 hours of consideration.
					(3)No
			 amendmentsAn amendment to the Commission bill, or a motion to
			 postpone, or a motion to proceed to the consideration of other business, or a
			 motion to recommit the Commission bill, is not in order.
					(4)Vote on
			 passageThe vote on passage shall occur immediately following the
			 conclusion of the debate on a Commission bill, and a single quorum call at the
			 conclusion of the debate if requested.
					(5)Rulings of the
			 chair on procedureAppeals from the decisions of the Chair
			 relating to the application of the rules of the Senate, as the case may be, to
			 the procedure relating to a Commission bill shall be decided without
			 debate.
					(e)Rules to
			 coordinate action with other house
					(1)ReferralIf,
			 before the passage by one House of a Commission bill of that House, that House
			 receives from the other House a Commission bill, then the Commission bill of
			 the other House shall not be referred to a committee and shall immediately be
			 placed on the calendar.
					(2)ProcedureIf
			 the Senate receives the Commission bill passed by the House of Representatives
			 before the Senate has voted on passage of the Commission bill—
						(A)the procedure in
			 the Senate shall be the same as if no Commission bill had been received from
			 the House of Representatives; and
						(B)the vote on
			 passage in the Senate shall be on the Commission bill of the House of
			 Representatives.
						(3)Treatment of
			 commission bill of other houseIf one House fails to introduce or
			 consider a Commission bill under this section, the Commission bill of the other
			 House shall be entitled to expedited floor procedures under this
			 section.
					(4)Treatment of
			 companion measures in the senateIf following passage of the
			 Commission bill in the Senate, the Senate then receives the Commission bill
			 from the House of Representatives, the House-passed Commission bill shall not
			 be debatable. The vote on passage of the Commission bill in the Senate shall be
			 considered to be the vote on passage of the Commission bill received from the
			 House of Representatives.
					(5)VetoesIf
			 the President vetoes the Commission bill, debate on a veto message in the
			 Senate under this section shall be 1 hour equally divided between the majority
			 and minority leaders or their designees.
					(f)SuspensionNo
			 motion to suspend the application of this section shall be in order in the
			 Senate or in the House of Representatives.
				203.Limit on
			 congressional redistricting after an apportionment
				(a)LimitThe Act entitled An Act for the
			 relief of Doctor Ricardo Vallejo Samala and to provide for congressional
			 redistricting, approved December 14, 1967 (2 U.S.C. 2c), is amended by
			 adding at the end the following: A State which has been redistricted in
			 the manner provided by law after an apportionment under section 22(a) of the
			 Act entitled An Act to provide for the fifteenth and subsequent
			 decennial censuses and to provide for an apportionment of Representatives in
			 Congress, approved June 18, 1929 (2 U.S.C. 2a), may not be redistricted
			 again until after the next apportionment of Representatives under such section,
			 unless a court requires the State to conduct such subsequent redistricting to
			 comply with the Constitution or to enforce the Voting Rights Act of 1965 (42
			 U.S.C. 1973 et seq.).
				(b)Effective
			 DateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
				204.No effect on
			 redistricting for state or local electionsNothing in this Act or the amendments made
			 by this Act may be construed to affect any procedures a State or a unit of
			 local government in a State may use to conduct redistricting with respect to
			 elections for State or local offices.
			IIIEffective
			 Date
			301.Effective
			 DateExcept as provided in
			 section 203, this Act and the amendments made by this Act shall apply with
			 respect to any Congressional redistricting which occurs after the regular
			 decennial census conducted during 2020.
			
